       Case 1:16-cv-08031-LTS-OTW Document 192 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
DOLLAREATHA EDWARDS,                                           :
                                                               :
                         Plaintiff,                            :      16-CV-8031 (LTS) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
WILKIE, SECRETARY OF THE DEPARTMENT OF
                                                               :
VETERANS AFFAIRS,
                                                               :
                         Defendant.                            :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Discovery in this case has been closed since September 18, 2018, with the exception of

an extension for the limited purposes of completing the depositions of Christopher Walls and

Jodie Jackson. (See ECF 46, 55, 64, 68). Those depositions were completed in 2019. On July 24,

2020, Defendant’s motion to reopen discovery was denied. (ECF 185). Accordingly, Defendant’s

subpoenas are quashed. If Defendant has received any documents or communications from Dr.

Marin as a result of their July 16, 2020 subpoena they shall provide copies to Plaintiff by August

7, 2020.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: July 31, 2020                                               Ona T. Wang
       New York, New York                                          United States Magistrate Judge
